Citation Nr: 1541707	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for post-operative Morton's disease of the right foot.

2.  Entitlement to an extraschedular rating for post-operative Morton's disease of the right foot.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for frostbite residuals of the feet and if so whether the reopened claim should be granted.

4.  Entitlement to service connection for bilateral foot arthritis.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).

In July 2015, the Veteran appeared at a hearing before the undersigned.

By the decision below, the previously denied claim for service connection for frostbite residuals of the feet is reopened.

Except for the issue of entitlement to an increased schedular rating for post-operative Morton's disease of the right foot, the appeal is REMANDED to the agency of original jurisdiction (AOJ).




FINDINGS OF FACT

1.  In decisions of April 1977 and November 1977, the RO denied the claim of service connection for frost bite residuals of the feet on the basis that the Veteran did not have a current disability that was incurred in or aggravated during his military service; the Veteran was notified of the decisions and of his appellate rights but he did not appeal.

2.  The additional evidence received since the November 1977 rating decision is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for frost bite residuals of the feet.

3.  The service-connected Morton's disease affects the Veteran's right foot.


CONCLUSIONS OF LAW

1.  The November 1977 rating decision, which denied the Veteran's claim of service connection for frost bite residuals of the feet, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for a schedular rating in excess of 10 percent for post-operative Morton's disease of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard March 2008 letter satisfied the duty to notify provisions.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records are current from 1986.  Prior records are not relevant to the claim for an increased rating.  The Veteran was provided VA medical examinations in May 2008, November 2009, and January 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In decisions of April 1977 and November 1977, the RO denied the claim of service connection for frost bite residuals of the feet on the basis that the service treatment records did not show frostbitten feet.  Also, the Veteran failed to report to an examination show there was no showing of a current disability that was incurred in or aggravated during his military service.  The Veteran was notified of the decisions and of his appellate rights but he did not appeal.  The Board notes that the Veteran filed a claim for an increased rating for his service-connected foot disability (Morton's disease) in January 1979; however, he did not apply to reopen the claim of service connection for frostbite residuals of the feet until August 2009.  

The evidence of record at the time of the November 1977 rating decision included the Veteran's service treatment records and his statements. 

The evidence added to the record since November 1977 includes a May 2009 VA examination that shows that the Veteran was diagnosed with frostbite, bilateral feet, 1970.  The Board finds that this is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for frostbite residuals of the feet, namely the presence of frostbitten feet during service.

Accordingly, reopening of the claim is in order.  The reopened claim is addressed further in the remand section.

Post-operative Morton's Disease of the Right Foot

The Veteran seeks a rating in excess of 10 percent for post-operative Morton's disease of the right foot, which is rated under Diagnostic Code 5279.

Ten percent disabling is the maximum schedular rating available for Morton's disease.  See 38 C.F.R. §4.71a, Diagnostic Code 5279 (2015).  

VA's schedule for rating disabilities (Schedule) of the foot, specifically lists Morton's Disease under Diagnostic Code 5279.

For conditions that are not specifically listed in the Schedule, VA regulations provide that those conditions may be rated by analogy under the diagnostic code for "a closely related disease or injury."  38 C.F.R. § 4.20 (2015); see 38 C.F.R. § 4.27 ("When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, . . . ." (emphasis added)).  However, where, as here, a condition is listed in the Schedule, rating by analogy is not appropriate.  In other words, "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.' "  Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).  A listed condition should be rated under the diagnostic code that specifically pertains to it.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).

As there is no legal basis upon which to award a schedular rating under a different diagnostic code, a schedular disability rating in excess of 10 percent for post-operative Morton's disease of the right foot is not warranted.  See id.

ORDER

The claim of entitlement to service connection for frostbite residuals of the feet is reopened; to this limited extent, the appeal of this issue is granted.

A schedular disability rating in excess of 10 percent for post-operative Morton's disease of the right foot is denied.


REMAND

Foot Disabilities

The Veteran seeks service connection for bilateral arthritis and frostbite residuals of the feet, which he contends stem from exposure to cold weather during active service in Germany.  See Board hearing transcript (July 2015).

As to frostbite residuals, further development is needed to obtain relevant, outstanding private treatment records.  In correspondence dated July 2, 1976, and October 31, 1977, the Veteran reported that Dr. Jacobs, Houston, Texas, treated his frostbitten feet from 1973-1975.  There is no evidence that VA has made any effort to assist the Veteran in obtaining these records.  Upon remand, the AOJ must make reasonable efforts to obtain these records.  See 38 U.S.C. § 5103A(b); see also 38 C.F.R. § 3.159(c)(1) (noting that such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request).

As to arthritis, a VA medical examination is needed to reconcile seemingly inconsistent medical evidence in the record.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); 38 C.F.R. § 4.2 (2015).  Specifically, x-rays of the right foot in May 2000 and May 2009 show arthritis, but x-rays in October 2007 and January 2015 do not show arthritis.  See Dr. Irvine (May 23, 2000) and VA examination (May 8, 2009) (showing arthritis); VA examinations (October 31, 2007, and January 13, 2015) (showing no arthritis).  VA examination is also needed to determine whether the arthritis of the left foot and frostbite residuals of the feet, initially diagnosed in the May 2009 VA examination report, are related to service, namely the reported in-service frostbite.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Consideration of entitlement to an extraschedular rating for post-operative Morton's disease of the right foot is deferred pending medical examination to distinguish the functional effects of the Veteran's service-connected post-operative Morton's disease of the right foot from those of his nonservice-connected foot disabilities.

Coronary Artery Disease, Hypertension, and Peripheral Vascular Disease

As to coronary artery disease, hypertension, and peripheral vascular disease, further development is needed to obtain relevant, outstanding treatment records.  In July 2015, the Veteran testified that he is in receipt of Social Security Disability Income for his heart conditions and that he received treatment from Baylor Hospital, in Houston, Texas, around 2002.  He also testified that Houston VA Medical Center has prescribed to him high blood pressure medication since 1972 or 1973.  Currently, VA treatment records date back to 1986.  As records pertaining to these Social Security Administration (SSA) benefits and medical treatment are directly relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from Houston VAMC from March 1971 to 1974, and from 1995 to 2005.  Obtain VA treatment records from the Dallas VAMC and the Ft. Forth outpatient clinic from 2005 to August 2008, and then from December 2014 to the present.  If such records are unavailable, document the claims file to that effect and notify the Veteran accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, document the claims file to that effect and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Jacobs (identified in correspondence dated July 2, 1976, and October 31, 1977); Baylor Hospital, Dallas, Texas in 2002 (identified during the July 15, 2015, Board hearing); as well as any other private doctor who has treated the Veteran's foot and/or heart disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the foot disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, document the claims file to that effect and notify the Veteran accordance with 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate his claims for the residuals of frostbite and arthritis of his feet.  The examiner must review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to diagnose any current foot disability.

If arthritis and frostbite residuals of the feet are not diagnosed, then the examiner must reconcile his or her findings with those of Dr. Irvine, dated May 23, 2000 (diagnosing arthritis), and the May 2009 VA examiner (diagnosing bilateral arthritis and frostbite residuals).

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed foot disability is related to the Veteran's active service, or a service-connected disability.

The examiner is to address the Veteran's theory that all of his current foot disabilities stem from exposure to cold weather during active service in Germany.

The examiner is to distinguish the functional effects of the Veteran's service-connected post-operative Morton's disease of the right foot from those of his other foot disabilities.

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).
______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


